.   . ..
                                                                                                                                                               3r
           ~,..,




     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of I    ..,,/



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                          v.                                             (For Offenses Committed On or After November I, 1987)



                                 Teresa Ortiz-Cavern                                     Case Number: 3:19-mj-21121

                                                                                     Michael Littman
                                                                                     Defendant's Attorney


     REGISTRATION NO. 83672298
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                               ----------------------------~

       D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                   Na tu re of Offense                                                                Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

       D The defendant has been found not guilty on count(s)
                                                                               --------------------
       0 Count(s)                                                                        dismissed on the motion of the United States.
                           -----------------~



                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    ATIME SERVED                                D _ _ _ _ _ _ _ _ _ _ days

       IZI         Assessment: $10 WAIVED          IZI Fine: WAIVED
       IZI         Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the         defendant's possession at the time of arrest upon their deportation or removal.
       D           Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                 Tuesday, March 5, 2019
                                                  r---------~D~a:t:e of Imposition of Sentence

                                                                FILED
                        DUSM
                                                                MAR 0 5 2019
                                                      CLER}(, u.··. ::'LSTRlCT COURT
                                                  :OUTHERIJ DI ..} nicT OF CALIFORNIA
                                                    y                           DEPUTY
     Clerk's Office Copy                                                                                                            3:19-mj-21121
